  Case 16-16512-CMG         Doc 55    Filed 10/10/19 Entered 10/10/19 09:11:09             Desc Main
                                     Document      Page 1 of 3



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)                                    Order Filed on October 10, 2019
    Friedman Vartolo LLP                                                                              by Clerk
                                                                                             U.S. Bankruptcy Court
    85 Broad Street- Suite 501
    New York, New York 10004                                 Case No.: 16-16512              District of New Jersey

    bankruptcy@friedmanvartolo.com
    T: (212) 471-5100                                        Chapter: 13
    F: (212) 471-5150
    Attorneys for Secured Creditor BSI Financial Services    Hearing Date:
    as Servicer for US Bank Trust N.A., as Trustee of the    July 3, 2019 at 9:00 AM
    SCIG Series III Trust
                                                             Hon. Judge:
    In Re:
                                                             Christine M. Gravelle
    Mary R. Dennis

    Debtor(s)




                      ORDER RESOLVING MOTION TO VACATE STAY

   The consent order set forth on the following pages, numbered two (2) through three (3), is hereby
                                             ORDERED.




DATED: October 10, 2019
Case 16-16512-CMG       Doc 55     Filed 10/10/19 Entered 10/10/19 09:11:09            Desc Main
                                  Document      Page 2 of 3



   Applicant:                               BSI Financial Services
   Applicant’s Counsel:                     Friedman Vartolo LLP
   Debtor’s Counsel:                        Georgette Miller
   Property Involved(“Collateral”):         322 Liberty Street, Trenton, NJ 08611

   Relief sought:
      Motion for relief from the automatic stay
          Motion to dismiss
          Motion for prospective relief to prevent imposition of automatic stay against the
          collateral by debtor’s future bankruptcy filings

        For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved,
subject to the following conditions:

   1. Status of post-petition arrearages:

       •   The Debtor is overdue for 15 months, from June 1, 2018 to August 1, 2019.
       •   The Debtor is overdue for 15 payments at $659.98 per month.
       •   Less Funds held in debtor(s) suspense $456.84.

       Total Arrearages Due: $9,442.86

   2. Debtor must cure all post-petition arrearages, as follows:

       •   Beginning on September 1, 2019, additional monthly cure payments shall be made in
           the amount of $1,573.81 for 6 months.
       •   Beginning on September 1, 2019, regular monthly mortgage payments shall continue
           to be made in the amount of $659.98.

   3. Payments to the Secured Creditor shall be made to the following address(es):

       Regular monthly payment:            BSI Financial Services
                                            314 S. Franklin Street
                                            P.O. Box 517
                                            Titusville, PA 16354

       Monthly cure payment:               BSI Financial Services
                                            314 S. Franklin Street
                                            P.O. Box 517
                                            Titusville, PA 16354




                                               2
Case 16-16512-CMG          Doc 55    Filed 10/10/19 Entered 10/10/19 09:11:09             Desc Main
                                    Document      Page 3 of 3



In the event of Default:

       If the Debtors fail to make the immediate payment specified above or fail to make regular
monthly payments or the additional monthly cure payment within thirty (30) days of the date the
payments are due, then the Secured Creditor may obtain an Order Vacating the Automatic Stay as
to the Collateral by filing, with the Bankruptcy Court, Certification specifying the Debtors’
failure to comply with this Order. At the time the Certification is filed with the court, a copy of
the Certification shall be sent to the Chapter 13 Trustee, the Debtors, and the Debtors’ Attorney.

   4. Award of Attorney’s Fees:

       The Applicant is awarded attorney’s fees of $350.00, and costs of $181.00.
The fees and costs are payable through the Chapter 13 plan.




                                                 3
